Order entered November 24, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00713-CV

                       CARESSIA WYSINGER, Appellant

                                         V.

        MONISHA JORDAN AND VERNA M. FLOWERS, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02122-C

                                      ORDER

      Before the Court are appellant’s November 20, 2020 motion for extension of

time to file her corrected opening brief and appellees’ November 23, 2020

response informing the Court they do not oppose the motion. We GRANT the

motion and ORDER the brief be filed no later than December 4, 2020. Appellees’

response brief shall be filed no later than January 4, 2021.


                                              /s/    BILL WHITEHILL
                                                     JUSTICE